Court of Appeals Number: 04-15-002 i 8-CV
                                   Trial Court number. 2014-CV-0392


DAVID GOAD                                        §               IN THE COUNTY COURT
           Plaintiff. Appellant.                  §
V.                                                §
                                                  §                                 AT LAW
ERIC STREY                                        §
and                                               §
DOES 1 through 10, Defendant's,                   §
                     Appellee'                     §      GUADALUPE COUNTY. TEXAS

                   PLAINTIFF'S MOTION FOR FREE APPELLATE RECORD

      Plaintiff asks the trial court to order the clerk and the court reporter to prepare the^

      appellate record at no cost to plaintiff.                                  *j/\

                                           A. Introduction                                   r*o   a: -:■
                                                                                  rv-v       -J    --r
                                                                                  ■ O               . - ■■:
       .    Plaintiff is David Goad; defendant is Eric Strey and Does 1 thru HJ*-^.          IS
                                                                                                     .    -

      2.    Plaintiff sued defendant for violation of civil rights, fraud, and conspiracy.   "
                                                                                             UD    -■ „

      3.    The court signed the Order of Dismissal on February             18. 2015. in favor of
defendant.


                                      B. Argument & Authorities

      4.    A party is entitled to a free appellate record if he establishes indigcncy under Texas


Rule of Appellate Procedure 20.1 and the court finds that the appeal is not frivolous and thai


the appellate record is necessary to decide the issues presented.         Tex. Civ. Prac. & Rem.


Code §13.003(a)(2).



      5. The record will reflect that Plaintiff 1. has provided an EOLTA Certificate under


TRCP 145(c), the Fourth Court of Appeals has ruled plaintiff indigent. 2. Judge Linda Jones

waved the appeal bond on December 17. 2015. when plaintiff motioned to proceed hi Forma


Pauperis.      3. Judge Robin Dwyer stated in Court on February IS. 2015. that he understood
Judge Linda Jones order to mean that the plaintiff was indigent when plaintiff requested an

order to proceed In Forma Pauperis.



       6.   Plaintiff attaches his declaration of indigence to this motion and incorporates it by

reference to prove he is unable to pay the costs of the appeal because of his indigence.


       7.   Plaintiff seeks to appeal on the following issues: Fraud upon the Court.



       8.   This appeal is not frivolous because fraud was committed upon the court.



                                  C. Appellate Record Necessary



       9.   Plaintiff requests all documents filed with the trial court. This includes, but is not

limited to those documents that were filed by plaintiff beginning in September of 2014.

Many of these documents did not have a case number on them, because no number was

issued until after a court hearing on December 17, 2014.              Without these documents, the

appeal cannot be prosecuted.



       10. Plaintiff will request a complete reporter's record for this appeal.       The complete

reporter's record is necessary because plaintiff will show that the record reflects that fraud

was brought upon the court.



                                             D. Request



 11.        For these reasons, Plaintiff asks the court to order the clerk and the court reporter to

                                   prepare a free appellate record.


                                           E. Declaration
       I, David Goad, if requested to do so, could and would competently testify under oath,

based upon my personal knowledge, to the matters stated herein:

       I, David Goad am unable to pay the fees associated with this appeal. The facts noted

in this Motion are true and correct.


       I freely swear under the penalty of perjury under the laws of the United States of

America that my above statements are true and made to the best of my knowledge.




April 23,2015                                Respectfully submitted and attested to,




                                            DAVID GOAD, Plaintiff pro se
                                             1154 Rivertree Drive
                                            New Braunfels, Texas 78130
                                             830-515-205




                            CERTIFICATE OF SERVICE


     The undersigned certifies that on April 23,2015, this PLAINTIFF'S MOTION FOR
FREE APPELLATE RECORD was served on all parties in accordance with Texas Rules of
Civil Procedure as set out herein below:



       Jeremy R. Sloan, Esq.
        16500 San Pedro., Suite 410
       San Antonio, Texas 78232
       U.S. Mail




                                                    David Goad